Per Curiam:

The defendant was charged with the violation of a city ordinance requiring plumbers to obtain a permit before making sewer connections and doing repair work. The jury returned a verdict of guilty. The court sustained a motion in arrest of judgment on the ground that the ordinance was void. The city has appealed. There are two reasons which prevent an inquiry into the merits. First, the notice of appeal was served upon defendant’s attorney instead of upon the defendant as required by section 285 of the criminal code. Second, it is conceded that since the rendition of the judgment the ordinance has been amended to avoid the objections thereto raised by the decision of the trial court. The validity of the ordinance has therefore become a moot question.
The appeal is dismissed..